DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/618,117 filed on December 28, 2021.  Claims 1, 5, 6, 10, 11, 14, and 15 are currently pending with the application.

Examiner Note
	The Examiner respectfully restates that the instant amendment appears to not fully comply with the provisions set forth in 37 CFR 1.121(c)(2). Claim 1 still appears to be missing elements previously present in prior versions of the claim, however, there are no markings that indicate the changes that have been made. The text of any deleted matter must be shown by strike-through.  
Nonetheless, in view of compact prosecution, and in lieu of holding the instant amendment non-compliant, Examiner is considering the amendment as if all the proper markings and elements Subsequent submissions not in complete compliance will be held non-compliant and handled accordingly.  For examination purposes, Examiner will consider limitation in claim 1 that is missing elements, as parallel to independent claims 6 and 11, since it appears that the element was inadvertently removed from the limitation, as “determining that an administrator of the DDBS has set an expiration time of a tombstone associated with a deleted record to infinity”.

Claim Objections
Claims 6, 11, 14, and 15 are objected to because of the following informalities:  
Claims 6 recite “a record of the node of the DDBS”, in line 6.  For purposes of clarity, it should read “a record of a node, in the one or more nodes of the DDBS”.  
Claims 6 recite “allows expiration mandates”, in line 7.  For purposes of clarity, a comma should be included, so it reads “allows expiration, mandates”.  
Claim 6 recites “implement a backgrounds process” in line 4 at page 4, which appears to contain an typographical error, and that should read “implement a background process”.
Claim 6 recites “wherein a subsequent generation of the namespace in the record cannot have a shorter time to live (TTL) than its previous version in a Multiversion concurrency control (MVCC) chain, uses the MVCC chain to track a current version of a record” in line 10 at page 4, which appears confusing.  It appears that “a subsequent generation of the namespace” “uses the MVCC”.  Examiner suggests to modify the language for purposes of clarity, as following: 
“wherein a subsequent generation of the namespace in the record cannot have a shorter time to live (TTL) than its previous version in a Multiversion concurrency control (MVCC) chain; 
use the MVCC chain to track a current version of a record…”.
Claim 10 is dependent on claim 9, however claim 9 has been cancelled.

Claim 11 recites “a DOBS” in line 15, which appears to be a typographical error, and that should read “a DDBS”.
Claim 14 reads “the computerized system of claim…”, which appears to be a typographical error, and that should read “the computerized method of claim…”.
Claim 14 is dependent on claim 12, however claim 12 has been cancelled.
Claim 15 reads “the record of the node of the DDBS” in line 2, which appears to refer to “the record” element recited in claim 11, lines 4, 5, 7, and 8.  For purposes of clarity, Examiner suggests to maintain consistency in the terminology throughout the claims.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 10, 11, 14, and 15  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 in page 3 reads “a record”.  Claim 1 previously introduced the element “a record” in line 3 at page 2, therefore, it is not clear whether the second mention of the “a record” 
Claim 1, line 7 in page 3 reads “a deleted record”.  Claim 1 previously introduced the element “a deleted record” in line 7 at page 2, therefore, it is not clear whether the second mention of the “a deleted record” element refers to the same “a deleted record” element in line 7 at page 2, which renders the claim indefinite.  If it refers to the same element, line 2 in page 3 should read “the deleted record”.  However, if it refers to a different and distinct element, it should be distinguished accordingly. 
Claim 1 recites the limitations “the namespace the tombstone covers” in line 4 at page 3, “the deleted records” in line 5 at page 3, and “the deleted version of the record” in line 6 at page 3.  There is insufficient antecedent basis for these limitations in the claim.  Same rationale applies to claim 6, since it recites similar limitations, and to claims 5 and 10, since they inherit the same deficiencies by virtue of their dependency on the independent claims.
Claim 11 recites the limitations “the namespace” in line 5, and “the expiration time” in lines 8 and 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitations “the namespace the tombstone covers” in line 2, and “the deleted records” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  
 Claim 15 recites the limitation “the namespace” in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.



Response to Arguments
	The following is in response to Applicant’s arguments filed on December 28, 2021.  Applicant’s arguments have been carefully and respectfully considered, and are persuasive.  In view of claim amendments, 103 Rejections are hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169